DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin K. Murray on 4/26/2022.

The application has been amended as follows: 

Claim 24, line 13, the limitation –, to form a compressed flow enriched in nitrogen—has been added after the term “compressor”.

Claim 24, lines 23-24, the limitation “the first portion to the top of the first column after an expansion step” has been changed to –a first portion of the at least partially condensed flow enriched in nitrogen to the top of the first column after being expanded in an expansion step--.

Claim 24, lines 25-26, the limitation “the second portion to the top condenser of the second column after an expansion step” has been changed to –a second portion of the at least partially condensed flow enriched in nitrogen to the top condenser of the second column after being expanded in an expansion step--.

Claim 24, line 32, the term “configure” has been changed to –configured—

Claim 24, line 33, the term “therefrom” has been changed to --from the at least partially liquefied flow--.
Allowable Subject Matter
Claims 15-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record either alone or in combination does not teach the method according to claim 15, comprising “e) expanding the auxiliary flow in a turbine wherein the auxiliary flow is at least partially liquefied and then sent to the top of the first column.”; the prior art of record either alone or in combination does not teach the apparatus for separating air by cryogenic distillation in a column system, according to claim 24, further comprising “means for sending the auxiliary flow to the turbine where the auxiliary flow is at least partially liquefied; and means for sending the at least partially liquefied flow to the top of the first column”.  The auxiliary flow taught by Layland (US 4,883,516), discussed below, is directed out of the system through heat exchanger 57, heat exchangers 14, 12 and 10, thereby cooling the feed stream compressed by compressor 2.  Redirecting the auxiliary flow away from those heat exchangers will prevent the feed from being cooled to the desired temperature by the auxiliary flow.

Layland teaches a method (using Fig. 1) for separating air by cryogenic distillation in a column system (Fig. 1) comprising a first column (18) operating at a first pressure (inherent first pressure of column 18) and a second column (62) operating at a second pressure (inherent second pressure of column 62), wherein: 
(a) sending compressed, purified and cooled air (air compressed by compressor 2; see column 2, lines 43-45, “Referring to FIG. 1, air flows into a compressor 2) to an intermediate point (point at 20) of the first column, drawing off a liquid enriched in oxygen (liquid oxygen “LO” in line 42) from the bottom of the first column and drawing off a flow enriched in nitrogen (nitrogen leaving through line 26) from the top of the first column; 
(b) sending a flow enriched in argon oxygen (argon rich oxygen gas withdrawn at 28; see column 6, lines 46-50, “The feed for the column 62 is provided by withdrawing the argon-enriched oxygen stream from the column 18 through the outlet 28”) from an intermediate point (where line 28 leaves column 18) of the first column to a bottom (wherein 78 is connected to second column 62) of the second column and drawing off a flow rich in argon (flow of argon leaving through line 80) from a top (location where 80 is connected to second column 62) of the second column; 
(c) compressing (using compressor 36) the flow enriched in nitrogen in a compressor (compressor 36) and using the compressed flow to heat a bottom reboiler (22)of the first column, producing an at least partially condensed flow enriched in nitrogen (nitrogen flow leaving reboiler 22 through line 34); 
(d) dividing the at least partially condensed flow enriched in nitrogen into first and second portions (annotated by Examiner in Figure 1), sending the first portion to the top of the first column (the first portion passes through throttle valve 50, passes through separator 56 and then enters the first column 18 by way of line 24) after an expansion step (through throttling valve 50) and sending the second portion (limitation met since the second portion which passes through valve 49 passes through separator 56, valve 58, separator 60 and then condenser 64) to a top condenser (64) of the second column after an expansion step (step of passing through throttle valve 58) in which the second portion is at least partially vaporized to form an auxiliary flow (flow leaving throttle valve 58 which produces the flow that flows into separator 60 where it is divided).


    PNG
    media_image1.png
    766
    959
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 1 of Layland.

Davidian (US 2001/0052243) teaches a plant for the separation of air, as well as expanding a flow which has left the top of a column (at 47) and using turbine 55 (Fig. 1) to expand the flow and partially liquefy the flow, which then provides cooling to a main heat exchanger (3) before exiting the plant.

Erickson (US 4,756,731) teaches a plant (Fig. 1) for the separation of air, as well as expanding a flow (flow leaving the top of the distillation column and expanded in turbine 116) which is then used to cool other flows in heat exchangers 101 and 111.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /BRIAN M KING/Primary Examiner, Art Unit 3763